Citation Nr: 1226470	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  07-37 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

1.  Entitlement to service connection for a right eye disorder. 

2.  Entitlement to service connection for a left eye disorder. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from January 2001 to January 2005. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied entitlement to the benefits sought. 

In April 2010 and June 2011, the Board remanded the matter on appeal to the RO for additional evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a bilateral eye disorder.  He has consistently reported a history of red, scratchy, itchy, watery eyes, as well as blurred vision, since service.  By way of background, in June 2011, the Board determined that the Veteran should be afforded a new VA examination and remanded the claims of service connection for a right eye disorder and left eye disorder.  Specifically, the Board determined that a May 2010 VA examination addendum to a February 2007 VA examination did not substantially comply with the April 2010 remand instructions, as the VA examiner did not provide a clear rationale for the proffered opinion.  

On remand, the Veteran was afforded another VA examination in August 2011 with a different examiner.  The examiner was directed to provide a current diagnosis and etiological opinion.  In forming this opinion, the examiner was specifically asked to discuss the Veteran's own statements and provide a detailed rationale.  

After reviewing the claims file and examining the Veteran, the August 2011 examiner diagnosed dry eye and glaucoma, suspect.  The examiner observed that while the 2007 VA examiner diagnosed allergic conjunctivitis, there were no findings of active allergic conjunctivitis at the August 2011 examination.  The examiner indicated that there was no history of glaucoma suspect or allergic conjunctivitis in service.  The Veteran was referred for follow up testing for glaucoma.  The examiner concluded that as the diagnosis of glaucoma suspect was not diagnosed in service, it was not related to an in-service event.  No etiological opinion was provided with respect to the dry eye. 
 
A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Here, upon remand, the RO properly referred the matter for a VA examination.  However, it is unclear from the examination report whether the diagnosed dry eye and glaucoma suspect or considered chronic disabilities.  Moreover, despite being requested to offer an etiological opinion for all eye disorders, the examiner failed to address the etiology of the diagnosed dry eye.  Further, the examiner did not address the Veteran's competent and credible lay statements of pertinent symptomatology as specifically directed.  Thus, the August 2011 VA examination does not substantially comply with the June 2011 Board remand. 

Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance.  In such situations the Board must remand back to RO for further development.  See Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 104-05. 

Lastly, given that the August 2011 examiner recommended follow up treatment for glaucoma suspect, the RO should contact the Veteran and request whether he has had any follow up treatment for his eyes, and take appropriate steps to obtain any such records.  

Accordingly, the issues are REMANDED for the following actions: 

1.  The RO should contact the Veteran and clarify whether he has had any additional treatment for his eyes.  If so, the RO should take appropriate steps to obtain such records.  

2.  After completing any initial development deemed warranted based upon a review of the entire record, to include associating any pertinent outstanding records with the claims folder, the RO should arrange for entire claims file, including a copy of this remand, to be made available to the August 2011 examiner for an addendum.  

The examiner is asked to review the pertinent evidence, including the Veteran's competent and credible lay assertions of pertinent symptomatology since service.  Then, based on the record review, the examiner should state whether dry eye and glaucoma suspect are considered chronic disabilities.  Moreover, even though allergic conjunctivitis was not found on the past VA examination, the examiner should also determine whether this disorder is a chronic disability.  The examiner should provide a detailed rationale for this determination.  

Thereafter, for every chronic disability diagnosed, the examiner should specifically indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any chronic eye disorder either had its clinical onset during the Veteran's active service, is causally related to any incident or circumstance of active service or is otherwise etiologically related to his active service. 

In making this determination, the examiner is asked to discuss the Veteran's own competent and credible statements regarding the continuity of his symptomatology since service.  The examiner should provide a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's credible lay assertions of pertinent symptomatology since service. 

If the August 2011 examiner is not available, the Veteran should be afforded a new VA examination and request that the above questions be answered. 

3.  In the interest of avoiding future remand, the RO should then review the addendum opinion and/or examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies. 

4.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, then furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


